DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The response filed 6/16/21 lists claim 12 as canceled, but the set of claims filed 6/16/21 list claim 12 as both canceled and previously presented. For clarity of the record, Examiner’s amendment shows that claim 12 is in fact canceled.

The application has been amended as follows: 

Claim 12 is canceled.


Allowable Subject Matter
Claims 7, 8, 10, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Zitzke (EP 2856893). Zitzke discloses the electronic smoking device 1 having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A WILL/Examiner, Art Unit 1747          


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747